Title: To Thomas Jefferson from George Washington, 9 June 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Saturday June 9th. 92

I am in sentiment with you and the Director of the Mint, respecting the purchase of the Lots and Houses which are offered for sale in preference to Renting—as the latter will certainly exceed the Interest of the former.
That all the applications may be brought to view, and considered, for Coining &ca.; Mr. Lear will lay the letters and engravings before you, to be shewn to the Director of the Mint. I have no other object or wish in doing it than to obtain the best. Yrs. &ca.

Go: Washington

